                                         Case 2:19-cv-06658-GW-MAA Document 37 Filed 04/20/20 Page 1 of 2 Page ID #:359




                                                                 1
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                                              UNITED STATES DISTRICT COURT
                                                                 8
                                                                           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                 9
                                                                10
                                                                   JAMES RIVER INSURANCE                         Case No. 2:19-cv-06658-GW-MAA
                                                                11 COMPANY, an Ohio corporation,                 Hon. George H. Wu
PAYNE & FEARS LLP




                                                                                                                 Hon. Maria A. Audero
                                                                12                   Plaintiff,
                                                                                                                 ORDER GRANTING STIPULATED
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13         v.                                    PROTECTIVE ORDER
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 RAWLINGS SPORTING GOODS
                                                                   COMPANY, INC.,
                                                                15                                               Trial Date:       October 20, 2020
                                                                           Defendant.
                                                                16
                                                                17 AND RELATED COUNTER-CLAIMS
                                                                18
                                                                           Having considered the Stipulated Protective Order, and determining that good
                                                                19
                                                                     cause exists,
                                                                20
                                                                21
                                                                           IT IS HEREBY ORDERED that the Stipulation is GRANTED.
                                                                22
                                                                23
                                                                      Dated: 04/20/20
                                                                24                                                 Hon. Maria A. Audero
                                                                                                                   United States Magistrate Judge
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                       PROPOSED ORDER GRANTING STIPULATED PROTECTIVE ORDER
                                         Case 2:19-cv-06658-GW-MAA Document 37 Filed 04/20/20 Page 2 of 2 Page ID #:360




                                                                1 Respectfully submitted by:
                                                                  Nathan A. Cazier, Bar No. 241744
                                                                2 nac@paynefears.com
                                                                  Jared De Jong, Bar No. 260921
                                                                3 jdj@paynefears.com
                                                                  PAYNE & FEARS LLP
                                                                4 Attorneys at Law
                                                                  4 Park Plaza, Suite 1100
                                                                5 Irvine, California 92614
                                                                  Telephone: (949) 851-1100
                                                                6 Facsimile: (949) 851-1212
                                                                7 Attorneys for RAWLINGS SPORTING
                                                                  GOODS COMPANY, INC.
                                                                8 Proposed Order Granting Stipulated Protective Order.docx
                                                                9
                                                                10
                                                                11
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                             -2-
                                                                                        PROPOSED ORDER GRANTING STIPULATED PROTECTIVE ORDER
